
	
		I
		111th CONGRESS
		1st Session
		H. R. 2757
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Kind (for
			 himself, Mr. Reichert,
			 Mr. Lipinski, and
			 Mr. Inglis) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To require the return to the American people of all
		  proceeds raised under any Federal climate change legislation.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Assistance Rebate for Energy
			 Act.
		2.FindingsCongress finds the following:
			(1)It has been well documented that the
			 Earth’s temperature has steadily increased in recent decades and that human
			 activity has contributed to a large degree to this increase.
			(2)Changes in climate
			 will have wide ranging effects on sea level, precipitation, wildfire,
			 agriculture, ecosystem health and viability, wildlife habitat, and more.
			(3)Congressional
			 action to reduce national emissions of greenhouse gasses contributing to
			 climate change is necessary and urgent.
			(4)Such legislation
			 will have impacts on consumers in the form of high prices for energy,
			 transportation, and consumer goods.
			(5)These impacts will
			 fall most heavily on low-income and middle-income families who are least able
			 to absorb price increases.
			(6)A
			 national program to reduce greenhouse gas emissions should not impose a tax on
			 the American people in order to fund other priorities.
			3.Return of
			 proceedsAny Federal climate
			 change legislation that is signed into law shall return to the American people
			 all proceeds from the sale of allowances or credits, a tax or fee imposed on
			 greenhouse gas emissions, or other means, through reductions in individual
			 taxes, increases in social security or unemployment benefits, and other direct
			 means.
		
